Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 13, 2014

                                    No. 04-14-00395-CV

                                     Susan COSTNER,
                                         Appellant

                                            v.
                                         State of
                                      STATE of Texas,
                                         Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2000EM502104
                          Honorable Andy Mireles, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of appeal are assessed against appellant.

       It is so ORDERED on August 13, 2014.


                                                  ______________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 13th day of August, 2014.



                                                  Keith E. Hottle, Clerk